*268OPINION of the Court, by
Oh. J. Boyeb.
This; was an action of debt brought by Sims against Beasley *n the LdiiTard circuit court, for the penalty imposed by act of Congress for retailing spirits without license, The cause was submitted to arbitrators, who having rc-turned an award against Beasley, a judgment was there-upon entered, and he has appealed to this court,
The principal objection relied on by the assignment 0f error, is that the court below had not jurisdiction oí1 the case. If this objection be correct, it must be either because the act of congress is incompetent to give to the state courts jurisdiction, or because the case is not; within the provision of the act giving to the state courts jurisdiction. In either point of view the objection inevitably tends to defeat its own purpose: for if none of the inferior courts of the state have jurisdiction of the case, tiien it follows that this court has not appellate ju-. risdiction; for the act establishing the court of appeals gjveg ⅜0 this court jurisdiction of those cases only, o£ *269which the inferior courts of this commonwealth have cognizance. But if the act of congress was competent to give to the state coui ts jurisdiction, and this case Was within the provisions of the act, still we should be of opinion that this court had not appellate jurisdiction ; because it Is provided by an act of congress whichJ passed prior to the rendition of the judgment in this case, that the judgment of the state courts, in such cases, may be re-examined in the circuit court of the United States, and shall not be delayed or suspended by any state regulations.
The appeal must therefore be dismissed.
Now as the appeal, must operate as a delay or suspension of the judgment, it is clearly prohibited by this provision ; and if congress is competent to give to the state courts jurisdiction, it must be competent to provide what state courts shall have the jurisdiction, and under what conditions and restrictions it shall he exercised. So that in any light in which the case can be considered, it is apparent that this court has not appellate jurisdiction over it.